Case: 21-40079     Document: 00516237706         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 14, 2022
                                  No. 21-40079                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Margarita Escandon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:19-CR-22-1


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Margarita Escandon violated the terms of her supervised release. The
   district court revoked her term of supervised release, imposing a sentence of
   18 months imprisonment. Escandon appeals the imposition of the sentence,
   claiming that the district court plainly erred by failing to consider the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40079      Document: 00516237706          Page: 2    Date Filed: 03/14/2022




                                    No. 21-40079


   Sentencing Guidelines. Concluding that Escandon has not met the exacting
   standard of plain error review, we AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          In 2019, Margarita Escandon pled guilty to transporting an alien
   within the United States for private financial gain and was sentenced to seven
   months of imprisonment and three years of supervised release. Her term of
   supervised release began in July 2019. In August 2019, Escandon’s probation
   officer alleged that she violated her conditions by using cocaine and failing to
   report in a timely manner to the probation office upon release from prison.
   In November 2019, her probation officer alleged that she failed to attend five
   scheduled counseling sessions and failed to submit to four random drug tests.
   She was counseled for these violations, and no further action was taken.
          In April 2020, though, Escandon’s probation officer filed a petition to
   revoke her supervised release under 28 U.S.C. § 3583(e). The probation
   officer identified Escandon’s previous violations, her failure to report to her
   probation officer on six occasions, and failure to submit timely, truthful and
   complete written reports to her probation officer on five occasions. This
   petition to revoke was superseded by a new petition in August 2020. The
   new petition also alleged that she threw a beer can at her 12-year-old
   daughter, hitting her in the head. The petition alleged that this conduct
   violated the Texas Penal Code section that criminalizes injury to a child.
   Tex. Penal Code § 22.04.
          At the revocation hearing, Escandon pled not true to committing the
   new offense of injury to a child but pled true to the remainder of the
   violations.   The district court considered evidence and found that
   Escandon’s conduct violated the injury to a child statute. It also found that
   the rest of the violations occurred. Escandon’s counsel argued that she
   accepted responsibility for her actions and requested that the district court




                                          2
Case: 21-40079      Document: 00516237706           Page: 3    Date Filed: 03/14/2022




                                     No. 21-40079


   “consider continuing her on supervision.” The district court declined to do
   so. Instead, it revoked Escandon’s term of supervised release and sentenced
   her to 18 months of imprisonment without supervised release.
          At the revocation hearing, neither the parties nor the district court
   mentioned the Sentencing Guidelines or a Guidelines range. The probation
   officer, though, had prepared a Judge’s Sentencing Options Worksheet
   (“JSOW”), which outlined a Guidelines range of 18 to 24 months
   imprisonment in this case. Although this JSOW was not in the district court
   record, the parties agreed to supplement the appellate record with a copy of
   the JSOW. At oral argument, Escandon’s counsel conceded that it had been
   provided to the defense at the time of sentencing.
          Escandon’s counsel did not object to the sentence at the revocation
   hearing.    On appeal, Escandon argues the district court imposed a
   procedurally unreasonable sentence by not considering the Sentencing
   Guidelines policy statements governing supervised release violations.
                                  DISCUSSION
          Escandon did not object at sentencing, making our review for plain
   error. United States v. Rivera, 784 F.3d 1012, 1016 (5th Cir. 2015). In order
   to prevail on clear error review, Escandon must first show (1) “an error that
   has not been intentionally relinquished or abandoned”; (2) which is “plain
   — that is to say, clear or obvious”; (3) which “affected [her] substantial
   rights.” Molina-Martinez v. United States, 578 U.S. 189, 194 (2016). If
   Escandon can establish these elements, we then consider whether it “should
   exercise its discretion to correct the forfeited error” and does so “if the error
   ‘seriously affects the fairness, integrity or public reputation of judicial
   proceedings.’” Id. (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
          The district court may impose any sentence that falls within the
   appropriate statutory maximum term of imprisonment allowed for the




                                           3
Case: 21-40079      Document: 00516237706          Page: 4    Date Filed: 03/14/2022




                                    No. 21-40079


   revocation sentence. 18 U.S.C. § 3583(e)(3); United States v. Davis, 602 F.3d
   643, 646 (5th Cir. 2010). The district court, though, “must consider” the
   sentencing factors and policy statements of the Sentencing Guidelines.
   Davis, 602 F.3d at 646. This consideration may be implicit. See United
   States v. Kippers, 685 F.3d 491, 499 (5th Cir. 2012).
          Escandon argues that the district court erred by not considering the
   Sentencing Guidelines policy statements governing supervised release
   violations. Any such error must be “clear or obvious” to merit plain error,
   which means it must not be “subject to reasonable dispute.” Puckett v.
   United States¸556 U.S. 129, 135 (2009). In this case, both parties were
   provided the JSOW before sentencing. It referred to various section of the
   Guidelines,   including    commentary,      application   notes,   and    other
   considerations. The district court’s sentence was at the low end of the range
   recommended in the JSOW. It seems nearly certain, then, that the district
   court considered the JSOW and the sentencing factors and policy statements
   it referenced. It was Escandon’s burden to show the opposite: that there is
   no reasonable dispute that the district court failed to consider the Guidelines’
   sentencing factors and policy statements. See id. Consequently, no error that
   is plain has been identified, making it unnecessary to consider the other
   elements of plain error.
          AFFIRMED.




                                          4